DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an island-shaped doped GaN layer” of Claim 2, 13, 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Grillot et al. (US 2008/0153191 A1)
Regarding Claim 1, Grillot (Fig. 10) discloses an epitaxial structure, comprising: 

a GaN layer (24, high temperature layer, GaN) [0056], 
a defect exposure layer (26) [0057-0060, low temperature InGaN layer ], and 
a defect termination layer (high temperature layer 28 is InGaN, 0062-0063 “intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer”] stacked in sequence (Fig. 10).

Regarding Claim 5, Grillot (Fig. 10) discloses the light-emitting diode (LED), comprising: 
an epitaxial structure comprising a sapphire substrate (20, “sapphire substrate” ) [0047],
a GaN layer (24, high temperature layer, GaN) [0056], 
a defect exposure layer (26) [0057-0060, low temperature InGaN layer], and 
a defect termination layer (high temperature layer 28 is InGaN, 0062-0063 “intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer”]   stacked in sequence (Fig. 10).

Regarding Claim 6, Grillot (Fig. 10) discloses a method for preparing an epitaxial structure, comprising: 
preparing a sapphire substrate (20, “sapphire substrate” ) [0047], of the epitaxial structure, and growing a GaN layer (24, high temperature layer, GaN) [0056] of the epitaxial structure on the sapphire substrate (20); 

growing a defect termination layer (high temperature layer 28 is InGaN, 0062-0063 “,intended to smooth over or fill in pits, large surface steps, and other defects in low temperature layer”] of the epitaxial structure on the defect exposure layer (26).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 8, 9, 13, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grillot et al. (US 2008/0153191 A1) in view of Watanabe et al. (US 6,555,846 B1).
Regarding Claim 2, Grillot (Fig. 10) discloses the epitaxial structure of claim 1, wherein 
the GaN layer (24) is a high temperature undoped GaN layer (“High temperature layer 24 may be, for example, a high quality, crystalline GaN,”) [0056], 
the defect exposure layer is a low temperature undoped GaN layer or a low temperature undoped InGaN layer [0057-0060, low temperature InGaN layer], and 

Grillot does not explicitly disclose an island-shaped doped GaN layer.
Watanabi (Fig. 1) discloses a defect exposure layer is undoped GaN layer (3) and a defect termination layer (4) is an island-shaped doped GaN layer (GaN:Mg) [column 4, lines 13-30; column 5, lines 25-37].
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the the epitaxial structure in Grillot in view of Watanabe such that the epitaxial structure includes an island-shaped doped GaN layer in order to flatten pits in non-doped GaN [column 4, lines 30-33] and further since a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)

Regarding Claim 3, Grillot (Fig. 10) in view of Watanabe discloses the epitaxial structure of claim 2, wherein 
the island-shaped doped GaN layer is an island-shaped silicon-doped GaN layer or an island-shaped magnesium-doped GaN layer (Watanabe; GaN:Mg), and the island-shaped doped GaN layer has a doping concentration mic concentration of Mg is selected to be 1*1018 -5*1020 cm-3. [Watanabe; column 4, lines 13-30;
 Grillot (Fig. 10) in view of Watanabe does not explicitly disclose concentration greater than 1019 cm-3.
19 cm-3 since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding Claim 8, Grillot (Fig. 10) discloses the method for preparing the epitaxial structure of claim 6, wherein 
growing the defect exposure layer (26) on the GaN layer (24) comprises: 
growing GaN or InGaN (“Low temperature layer 26 may be, for example, an InGaN layer”) on the GaN layer (24) to obtain the defect exposure layer (“due to the low growth temperature, lattice mismatch, and thermal expansion mismatch, low temperature layer 26 may have a high concentration of defects such as stacking faults, dislocation loops, and dislocation lines” 0060),
wherein 
the GaN or InGaN is grown at a temperature of 600° C.-800°C and various compositions of V-III materials [0058]; and 
growing the defect termination layer (28) on the defect exposure layer (26) comprises: 
growing GaN (28) on the defect exposure layer to obtain the defect termination layer [0062], wherein the GaN is grown at a temperature a temperature between 800 and 1000.degree various compositions of V-III materials [0062]. 

However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in Grillot such that the GaN or InGaN is grown at a temperature of 600° C.-800° C, and with a V-III ratio of 1000-2500 GaN is grown at a temperature between 1000°C. -1100°C and with a V-III ratio of 4500-7500 since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Grillot does not explicitly disclose that GaN is doped.
Watanabi (Fig. 1) discloses a defect termination layer (4) is a doped GaN layer (GaN:Mg) [column 4, lines 13-30; column 5, lines 25-37].
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in Grillot in view of Watanabe such that the epitaxial structure includes an island-shaped doped GaN layer in order to flatten pits in non-doped GaN and promote the two-dimensional growth of the GaN:Mg layer.   [column 4, lines 30-33] 

Regarding Claim 9, Grillot (Fig. 10) in view of Watanage discloses method for preparing the epitaxial structure of claim 8, wherein 
18 -5*1020 cm-3. [Watanabe; column 4, lines 13-30;
 Grillot (Fig. 10) in view of Watanabe does not explicitly disclose concentration greater than 1019 cm-3.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in Grillot in view of Watanabe such that the concentration greater than 1019 cm-3 since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 13, Grillot (Fig. 10) discloses the LED of claim 5, wherein 
the GaN layer is a high temperature undoped GaN layer (24, high temperature layer, GaN) [0056],  
the defect exposure layer is a low temperature undoped GaN layer or a low temperature undoped InGaN layer (26) [0057-0060, low temperature InGaN layer], and 
the defect termination layer is an island-shaped doped GaN layer. (high temperature layer 28 is InGaN, 0062-0063.	
Grillot does not explicitly disclose an island-shape doped GaN layer.
Watanabi (Fig. 1) discloses a defect exposure layer is undoped GaN layer (3) and a defect termination layer (4) is an island-shaped doped GaN layer (GaN:Mg) [column 4, lines 13-30; column 5, lines 25-37].


Regarding Claim 14, Grillot (Fig. 10) discloses the LED of claim 13, wherein 
the island-shaped doped GaN layer is an island-shaped silicon-doped GaN layer or an island-shaped magnesium-doped GaN layer (Watanabe; GaN:Mg), and the island-shaped doped GaN layer has a doping concentration of Mg is selected to be 1*1018 -5*1020 cm-3. [Watanabe; column 4, lines 13-30;
 Grillot (Fig. 10) in view of Watanabe does not explicitly disclose concentration greater than 1019 cm-3.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED in Grillot in view of Watanabe such that the concentration greater than 1019 cm-3 since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 18, Grillot (Fig. 10) discloses the method for preparing the epitaxial structure of claim 6, wherein 
the GaN layer (24) is a high temperature undoped GaN layer (“High temperature layer 24 may be, for example, a high quality, crystalline GaN,”) [0056], 
the defect exposure layer is a low temperature undoped GaN layer or a low temperature undoped InGaN layer [0057-0060, low temperature InGaN layer], and 
the defect termination layer is an GaN layer (high temperature layer 28 is InGaN, 0062-0063).	
Grillot does not explicitly disclose an island-shaped doped GaN layer.
Watanabi (Fig. 1) discloses a defect exposure layer is undoped GaN layer (3) and a defect termination layer (4) is an island-shaped doped GaN layer (GaN:Mg) [column 4, lines 13-30; column 5, lines 25-37].
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in Grillot in view of Watanabe such that the epitaxial structure includes an island-shaped doped GaN layer in order to flatten pits in non-doped GaN [column 4, lines 30-33] and further since a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)

Regarding Claim 19, Grillot (Fig. 10) view of Watanabe discloses the method for preparing the epitaxial structure of claim 18, wherein the island-shaped doped GaN 18 -5*1020 cm-3. [Watanabe; column 4, lines 13-30;
 Grillot (Fig. 10) in view of Watanabe does not explicitly disclose concentration greater than 1019 cm-3.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in Grillot in view of Watanabe such that the concentration greater than 1019 cm-3 since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grillot et al. (US 2008/0153191 A1) in view of  Heo et al. (US 2016/0172539 A1).
Regarding Claim 4, Grillot (Fig. 10) discloses the epitaxial structure of claim 1, further comprising: 
an n-type (“n-type region”) GaN layer, 
a light-emitting layer (“light-emitting region”), 
p-type layer (“p-type region”) which are sequentially stacked on the defect termination layer (28) [0042].
Grillot does not explicitly disclose that p and type layers are GaN layer and an electron-blocking layer (EBL).

I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the epitaxial structure in Grillot in view of Heo such that p and type layers are GaN layer and further comprising an electron-blocking layer (EBL) in order to and improve recombination efficiency between electrons and holes [0060] and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 10, Grillot (Fig. 10) discloses the method for preparing the epitaxial structure of claim 6, further comprising:
growing sequentially on the defect termination layer (28) [0042] an 
an n-type (“n-type region”), 
a light-emitting layer (“light-emitting region”), 
and a 
p-type layer (“p-type region”) which are sequentially stacked on the defect termination layer (28) [0042].
Grillot does not explicitly disclose that p and type layers are GaN layer and an electron-blocking layer (EBL).

I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method for preparing the epitaxial structure in Grillot in view of Heo such that p and type layers are GaN layer and further comprising an electron-blocking layer (EBL) in order to and improve recombination efficiency between electrons and holes [0060] and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Regarding Claim 15, Grillot (Fig. 10) discloses the LED of claim 5, wherein 
the epitaxial structure further comprises 
an n-type (“n-type region”), 
a light-emitting layer (“light-emitting region”), 
and a 
p-type layer (“p-type region”) which are sequentially stacked on the defect termination layer (28) [0042].
Grillot does not explicitly disclose that p and type layers are GaN layer and an electron-blocking layer (EBL).

I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED in Grillot in view of Heo such that p and type layers are GaN layer and further comprising an electron-blocking layer (EBL) in order to and improve recombination efficiency between electrons and holes [0060] and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grillot et al. (US 2008/0153191 A1) in view of  Fujikura et al. (US 2005/0042789 A1).
Regarding Claim 11, Grillot (Fig. 10) discloses the epitaxial structure of claim 2, wherein 
the low temperature undoped InGaN layer (“InGaN layer with an InN composition greater than 0% and often less than 20%, more preferably between 3% and 6%, more preferably between 4% and 5%. In some embodiments, the InN composition in low temperature layer 26 is small, for example less than 2%.”) [0048] 
Grillot does not explicitly disclose InxGa1-xN (0.2≤x≤0.35).
Fujikura et al (Fig. 15) discloses InxGa1-xN (0.2≤x≤0.35) [0104]	


Regarding Claim 16, Grillot (Fig. 10) discloses the LED of claim 13, wherein the low temperature undoped InGaN layer (“InGaN layer with an InN composition greater than 0% and often less than 20%, more preferably between 3% and 6%, more preferably between 4% and 5%. In some embodiments, the InN composition in low temperature layer 26 is small, for example less than 2%.”) [0048] 
Grillot does not explicitly disclose InxGa1-xN (0.2≤x≤0.35).
Fujikura et al (Fig. 15) discloses InxGa1-xN (0.2≤x≤0.35) [0104]	
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED in Grillot in view Fujikura of such that InxGa1-xN (0.2≤x≤0.35) in order to control dislocation density [0104].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grillot et al. (US 2008/0153191 A1) in view of Sato et al. (KR 20070082842 A; Published 08/22/2007).
Regarding Claim 7, Grillot (Fig. 10) discloses the method for preparing the epitaxial structure of claim 6, wherein 
growing the GaN layer (24) on the sapphire substrate (20) comprises: 

performing heat treatment on the amorphous GaN, wherein the heat treatment is performed at a temperature of 950° C.-1050° C (“The structure may be annealed after growth of nucleation layer 22 but before growth of low temperature layer 26, after growth of low temperature layer 26, or both. For example, the structure may be annealed at a temperature between 950 and 1150.degree. C. for between 30 seconds and 30 minutes“ 0048); and
growing the GaN layer (24) by using the single crystal GaN as a seed crystal (22) [0056-0057].
Grillot does not explicitly disclose performing heat treatment to obtain single crystal GaN.
Sato discloses heat treatment amorphous GaN to obtain single crystal GaN.(“ The growth method first generates an amorphous GaN buffer layer on the masked and exposed portions at low temperatures, heats to an epitaxial growth temperature, and converts the amorphous GaN buffer layer into a single crystal on the exposed portion.“) (Page 7, para 6 and 7).
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Grillot in view of Sato such that performing heat treatment to obtain single crystal GaN  in order to suppress the propagation of defects from the underlying substrate(Page 7, para 6).


Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grillot et al. (US 2008/0153191 A1) in view Watanabe et al. (US 6,555,846 B1) and further in view of of  Zhang et al. (CN104900774A; Published 09/09/2015).
	Regarding Claim 12, Grillot (Fig. 10) in view of Watanage discloses the epitaxial structure of claim 3, wherein 
Grillot (Fig. 10) in view of Watanage does not explicitly disclose a silicon source of the island-shaped silicon-doped GaN layer is silane (SiH.sub.4), and a magnesium source of the island-shaped magnesium-doped GaN layer is magnesium cerene (Cp.sub.2Mg).
Zhang (Fig. 3) discloses 	silane (SiH.sub.4) as silicon source for doped GaN layer is and  magnesium cerene (Cp2Mg) as magnesium source doping GaN layer (“The invention uses metal organic compound chemical vapour deposition (MOCVD) epitaxial growth techniques, using trimethyl gallium (TMGa), triethyl gallium (TEGa) and trimethyl indium (TMIn), trimethylaluminum (TMAl) and ammonia (NH3) and silane (SiH4) and two magnesocene (cp2mg) which respectively supply needed by growth of the gallium source, indium source, aluminium source and nitrogen source, silicon source, magnesium source.“).
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the epitaxial structure in Grillot in view of Watanabe and  Zhang such a silicon source of the island-shaped silicon-doped GaN layer is silane (SiH.sub.4), and a magnesium source of the island-shaped magnesium-doped GaN layer is magnesium cerene (Cp2Mg) since the selection of a known material based on its prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 17, Grillot (Fig. 10) in view of Watanage discloses the LED of claim 14,
Grillot (Fig. 10) in view of Watanage does not explicitly disclose a silicon source of the island-shaped silicon-doped GaN layer is silane (SiH.sub.4), and a magnesium source of the island-shaped magnesium-doped GaN layer is magnesium cerene (Cp2Mg).
Zhang (Fig. 3) discloses 	silane (SiH.sub.4) as silicon source for doped GaN layer is and  magnesium cerene (Cp2Mg) as magnesium source doping GaN layer (“The invention uses metal organic compound chemical vapour deposition (MOCVD) epitaxial growth techniques, using trimethyl gallium (TMGa), triethyl gallium (TEGa) and trimethyl indium (TMIn), trimethylaluminum (TMAl) and ammonia (NH3) and silane (SiH4) and two magnesocene (cp2mg) which respectively supply needed by growth of the gallium source, indium source, aluminium source and nitrogen source, silicon source, magnesium source.“).
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED in Grillot in view of Watanabe and  Zhang such a silicon source of the island-shaped silicon-doped GaN layer is silane (SiH.sub.4), and a magnesium source of the island-shaped magnesium-doped GaN layer is magnesium cerene (Cp2Mg) since the selection of a known material based on its suitability for its prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grillot et al. (US 2008/0153191 A1) in view of of  Zhang et al. (CN104900774A; Published 09/09/2015) and Watanabe et al. (US 6,555,846 B1).
Regarding Claim 20, Grillot (Fig. 10) discloses the method for preparing the epitaxial structure of claim 6, wherein 
growing the defect exposure layer (26) on the GaN layer (24) comprises: 
growing GaN or InGaN (“Low temperature layer 26 may be, for example, an InGaN layer”) on the GaN layer (24) to obtain the defect exposure layer (“due to the low growth temperature, lattice mismatch, and thermal expansion mismatch, low temperature layer 26 may have a high concentration of defects such as stacking faults, dislocation loops, and dislocation lines” 0060), wherein 
the GaN or InGaN is at a temperature of 600° C.-800°C and various compositions of V-III materials [0058] 
Grillot does not explicitly disclose GaN or InGaN is grown at a temperature of 600° C.-800° C, and with a V-III ratio of 1000-2500 and under a growth pressure of 300 torr-400 torr, wherein an N source of the defect exposure layer is ammonia gas, a Ga source of the defect exposure layer is trimethylgallium or triethylgallium, and a In source of the defect exposure layer is trimethylindium.
In re Aller, 105 USPQ 233.
Grillot does not explicitly a growth pressure of 300 torr-400 torr, wherein an N source of the defect exposure layer is ammonia gas, a Ga source of the defect exposure layer is trimethylgallium or triethylgallium, and a In source of the defect exposure layer is trimethylindium.
Zhang (Fig. 3) discloses N source of the defect exposure layer is ammonia gas, a Ga source of the defect exposure layer is trimethylgallium or triethylgallium, and a In source of the defect exposure layer is trimethylindium (“The invention uses metal organic compound chemical vapour deposition (MOCVD) epitaxial growth techniques, using trimethyl gallium (TMGa), triethyl gallium (TEGa) and trimethyl indium (TMIn), trimethylaluminum (TMAl) and ammonia (NH3) and silane (SiH4) and two magnesocene (cp2mg) which respectively supply needed by growth of the gallium source, indium source, aluminium source and nitrogen source, silicon source, magnesium source.“). (Page 3, “Preferred embodiment”)
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Grillot in view of Zhang such that N source of the defect exposure layer is ammonia gas, a Ga source of the defect exposure layer is trimethylgallium or triethylgallium, and a In source of the defect exposure layer is prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
Grillot in view of Zhang does not explicitly a growth pressure of 300 torr-400 torr
Watanabe discloses Growth pressure 300torr [column 4, lines 55-65]
I would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Grillot in view of Zhang and Watanabe such a growth pressure of 300 torr-400 torr in order reduce the pit density of the surface [column 4, lines 55-65].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891      

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891